Citation Nr: 1732180	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

l.  Whether the reduction of the disability rating for residuals of a traumatic brain injury (TBI), from 100 percent to 10 percent, effective January 1, 2013, was proper.

2.  Entitlement to restoration of special monthly compensation for aid and attendance (SMC), due to a rating reduction for TBI, effective January l, 2013.

3.  Entitlement to an initial compensable disability rating for post-concussive headaches associated with a TBI from September 4, 2008 to June 18, 2013; and higher than 30 percent since June 19, 2013.

4. Entitlement to a rating higher than 10 percent for residuals of a left ankle fracture with chronic synovitis ligament strain (left ankle disability).

5.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity, secondary to a lumbar spine disability.

6.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity, secondary to a lumbar spine disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and bipolar disorder, including as secondary to the service-connected residuals of a TBI.

8.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected residuals of a TBI.

9.  Entitlement to service connection for residuals of a cold injury to the right hand.

10.  Entitlement to service connection for residuals of a cold injury to the left hand.

11.  Entitlement to service connection for diabetes mellitus, Type 2.

12.  Entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity.

13.  Entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1976 to August 1983 and from November 2002 to September 2003, as well as additional service in the Reserves and National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from October 2012 and December 2013 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2015, the Board reopened the claim for an acquired psychiatric disorder, including PTSD, on the basis of the submission of new and material evidence.  The Board then remanded the claim for service connection for an acquired psychiatric disorder and the several other issues listed on the brief face to the AOJ for additional development and consideration.  The file is again before the Board for further appellate review.  

The issues of propriety of the reduction of TBI and restoration of SMC, an increased rating for a left ankle disability and service connection for sleep apnea and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From September 4, 2008 to June 18, 2013, the Veteran's post-concussive headaches were not manifested by characteristic prostrating attacks averaging at least once every two months over the last several months, nor any attacks productive of severe economic inadaptability.  The probative evidence does not show that the Veteran's headaches have caused economic inadaptability at any point during the appeal.  

2.  The Veteran's diabetic peripheral neuropathy of the left and right upper extremities demonstrates no worse than mild incomplete paralysis of the major and minor extremities.

3.  The Veteran does not have chronic residuals of cold injuries to his right and left hands.  

4.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and was not exposed to herbicidal agents during service.  The probative evidence of record does not show that the Veteran's present diabetes and diabetic peripheral neuropathy were related to military service. 


CONCLUSIONS OF LAW

1.  From September 4, 2008 to June 18, 2013, the criteria are not met for an initial compensable rating for the Veteran's post-concussive headaches; and the criteria are not met for a rating higher than 30 percent at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.31, 4.124a, DCs 8100, 8199 (2016).

2.  The criteria are not met for an initial disability ratings higher than 10 percent for radiculopathy of the left and right lower extremities, respectively.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8520 (2016).

3.  Criteria for service connection for cold injuries of right and left hands have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  Criteria for service connection for diabetes mellitus and diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and Social Security Administration (SSA) records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with VA examinations (the reports of which have been associated with the claims file) for assessing the severity of TBI, headaches, and peripheral nerves, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board acknowledges that no VA medical examination and medical nexus opinion has been obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case.  The service treatment records are unremarkable for any complaint, treatment, or diagnosis of these conditions.  Moreover, there is no allegation of treatment for or symptoms and manifestations of these conditions during active service.  Thus, there is no in-service disease, injury, or event to which the Veteran's currently diagnosed disabilities could be related.  In essence, there is no probative or credible evidence of an in-service disease or injury for these issues, and no credible evidence of persistent/recurrent symptoms since service.  Therefore, a VA examination and medical nexus opinion is not warranted for the service connection claims. 

Notably, the Board primarily remanded this case in January 2010 for the RO/AOJ to obtain outstanding SSA disability and treatment records, which have since been obtained; and arrange any necessary VA examinations, which were obtained for assessing the severity of TBI, headaches, and peripheral nerves.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis-Increased Ratings for Headaches and Radiculopathy

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999),

A.  Post-Concussive Headaches associated with a TBI

The Veteran has been service-connected for post-concussive headaches associated with TBI, and assigned an initial noncompensable disability rating from September 4, 2008 until June 18, 2013.  During the course of the appeal, the rating was increased to 30 percent as of June 19, 2013.  The AOJ established service connection under 38 C.F.R. § 4.124a, DCs 8199-8100.  Because the Veteran's specific diagnoses are not listed in the Rating Schedule, DC 8199 has been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code is DC 8100, for migraine headaches.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A higher 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  The maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  The rating criteria do not define "prostrating" or "severe economic inadaptability."   Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

i.  Initial compensable disability rating for Headaches, 
from September 4, 2008 to June 18, 2013

The overall evidence of record does not support the Veteran's claim for a compensable rating for his headaches disability prior to June 2013.  At the June 2009 VA examination, the Veteran reported 9/10 pain level headaches involving the right cervico-occipatal-parietal area, lasting 45 minutes to several hours, without specific triggers, that was exacerbated by bright lights but not sound.  He reported nausea without emesis and visual blurring.  He reported taking prescription headache medication.  

At the March 2012 VA headaches examination, see p. 14, he reported headaches on a daily basis typically affecting the left side of the head and temple area, lasting less than a day.  He reported taking ibuprofen.  He reported nausea, no vomiting, and sensitivity to light and sound.  The examiner found the Veteran has non-migraine headaches that do not produce prostrating attacks of non-migraine headache pain.  The examiner further found he does not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  See March 2016 VA examination, p. 16.  He reported that although the headaches are painful and distracting and could interfere with work and concentration, nonetheless, the Veteran did not report the headaches to be incapacitating.  

The Veteran is clearly competent to describe the symptoms, frequency and duration of her headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  As such, the Board finds that the Veteran's competent and credible reports of the frequency of his headaches show that his service-connected post-concussive headaches manifest frequently.  Nonetheless, he is not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of his headaches disability in terms of the applicable rating criteria.  In particular, the question of whether the headaches are prostrating in nature, requires appropriate medical findings. 

In this case, the overall probative evidence, including upon review of VA treatment records and SSA medical records, does not show any indications that the Veteran's service-connected tension headaches have been productive of any prostrating attacks prior to June 2013, much less occurring on a frequency approaching a bi-monthly basis for a higher 10 percent rating, or even more frequently, as would be required for a higher 30 percent.

ii.  Rating higher than 30 percent for Headaches, since June 19, 2013

The Veteran was assigned a higher rating of 30 percent effective from June 19, 2013.  At the June 2013 VA examination, the Veteran reported sensitivity to light and sound, headaches of less than 1 day duration, on the left side of the head.  However, at this examination, the disability picture of the headaches appeared to have worsened.  The examiner found the Veteran did have prostrating attacks of non-migraine headache pain, and more frequently than once per month.  The examiner further found the Veteran has very frequent prostrating and prolonged attacks of non-migraine headache pain.  Per the Veteran's reported symptoms and prostrating attacks, the examiner found the headache condition impacted his ability to work, but the examiner made no specific comments or findings supporting the notion that his headaches were so severe as to result in severe economic inadaptability.  

At the October 2016 VA examination, the Veteran reported headaches daily occurring 4-5 times/day over the course of 12 hours, affecting the left temple, worsened with stressful situations, reported falling asleep at time and feeling flushed, but denied other symptoms when asked by the examiner.  The examiner found no characteristic prostrating attacks of migraine / non-migraine headache pain.  Importantly, the examiner specifically found the headache condition does not impact his ability to work.  

During this period of the appeal, including upon review of the VA treatment records and SSA medical records, the weight of the evidence is against the conclusion that the Veteran's service-connected headaches have resulted in severe economic inadaptability, an essential element for a higher 50 percent rating under DC 8100.  In contrast, there was no complaint or indication in the VA examination reports that the Veteran's service-connected headaches have resulted in severe economic inadaptability.  Also, there is no basis to further stage the disability.  The appeal is denied, as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

B.  Radiculopathy of the Bilateral Lower Extremities due to the Service-Connected Lumbar Spine Disability, Beyond 10 Percent Each

The Veteran's radiculopathy of the left and right lower extremities are currently assigned separate 10 percent ratings under 38 C.F.R. § 4.124a, DC 8520 (diseases of the peripheral nerves, paralysis of the sciatic).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992) (indicating that any change in DC must be specifically explained).

Under DC 8520, pertaining to paralysis of the sciatic nerve: mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent disability rating; and complete paralysis, with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, warrants the maximum 100 percent rating.  38 C.F.R. § 4.124a, DC 8520 (2016).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The overall probative evidence of record does not support the claim for higher ratings beyond 10 percent for radiculopathy of either lower extremity.  For instance, at the October 2013 VA examination of his lumbar spine, the Veteran reported experiencing symptoms of radiculopathy that includes pain, tingling and paresthesias that can radiate into the legs from the back.  He described pain that radiates into the buttocks bilaterally and into the thighs down to the level of the ankles bilaterally.  Objectively, the examiner found no muscle atrophy.  The examiner noted decreased sensation to light touch in the upper anterior thigh.  The examiner found the Veteran has radicular pain due to radiculopathy, characterized by moderate, intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness; and no other signs or symptoms of radiculopathy.  Objectively, the examiner assessed the radiculopathy as involving the sciatic nerve bilaterally on the L4-5/S1-S3 nerve roots, and specifically found a "mild" severity of radiculopathy on both the right and left sides.  Notably, the examiner found the Veteran's spine condition did not impact his ability to work.  

At a October 2016 VA peripheral nerves examination, the Veteran reported experiencing intermittent pain down both legs currently, down the left outer leg to the ankle and right outer thigh to the knee.  He also denied recent treatment.  The examiner found the Veteran's bilateral radiculopathy produces mild intermittent pain (usually dull), but no constant pain, numbness, paresthesias and/or dysesthesias, and no numbness.  However, he did show decreased sensation testing for light touch in the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes, but had normal sensation in these areas on the right side.  The examiner objectively assessed no muscle atrophy.  On muscle strength testing, he showed normal strength (5/5) bilaterally on knee extension, ankle plantar flexion, and ankle dorsiflexion.  He also had normal gait.  Importantly, the examiner specifically remarked on the severity of the radiculopathy as producing "mild" incomplete paralysis of the sciatic nerve, bilaterally.  Notably, the examiner found the Veteran's radiculopathy did not impact his ability to work.  

So, it appears that there is probative evidence from the VA examiners suggestive of no more than "mild" incomplete paralysis of the sciatic nerve, which warrants no greater than 10 percent ratings for both lower extremities.  38 C.F.R. § 4.7.

Absent neurological testing evidence indicating a moderate or even worse severity of his radiculopathy of the lower extremities, there is a lack of evidence upon which to award an even higher initial rating for either leg.  In this regard, the VA examination findings were consistent with only a "mild" level of radiculopathy, but no worse.  Upon review of the overall probative evidence, including review of VA treatment records and SSA medical records, there were no specific findings of "moderate", "moderately severe" or "severe" incomplete paralysis, or even "complete" paralysis, such as might provide probative evidence in support of higher ratings for radiculopathy of his bilateral lower extremities.  The Board finds that such conclusions are supported by the clinical findings.  

The Board has considered the Veteran's personal assertions in support of his claims.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of numbness and pain in his feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at, 310; and 38 C.F.R. § 3.159 (a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nonetheless, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his radiculopathy, which requires both specialized medical knowledge of neurology and clinical evaluation of neurological manifestations.  Indeed, the Board notes that the medical findings in this regard provide the most probative evidence, and weigh against the notion that the radiculopathy of the lower extremities can be characterized as "moderate" incomplete paralysis, let alone "moderately severe" or "severe" incomplete paralysis or "complete" paralysis.  For this entire recent period of the appeal, the evidence supports no higher than a 10 percent disability rating for either left- or right-sided radiculopathy of the lower extremities.  

There is also no basis to stage his ratings because his radiculopathy has not been more than 10 percent disabling, on either side, at any time since service connection was established.  The appeal is denied, as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or his representative or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

III.  Analysis-Service Connection for Residuals of a Cold Injury of the Bilateral Hands, Diabetes Mellitus, Diabetic Peripheral Neuropathy of the Bilateral Lower Extremities, and Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The conditions at issue are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Cold Injury of the Bilateral Hands

The Veteran asserts that he is entitled to service connection for residuals of cold injuries to both hands.  He claims that during overseas service in Germany during cold weather training, and then in Bosnia, he was exposed to cold weather resulting in numbness, weakness, swelling, changes in color, a cold sensitivity, excessive sweating, breakdown of skin of cold injured parts, decreased loss of sensation, change in thickness of skin of affected parts, and arthritis in the affected areas.  See August 2014 Cold Injury Questionnaire.  

Initially, his service treatment records are unremarkable for any reports of cold injury during active service.  Nonetheless, his service personnel records confirm service in Germany and then Bosnia during 2003.  However, even accepting that the Veteran is nonetheless competent and credible to assert a cold weather injury in service, the probative evidence of record still does not serve to establish service connection.  

The probative evidence shows that the Veteran's claim for cold weather injuries of the hands fails to meet the preliminary requirement for service connection, namely showing of a current disability.  It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A review of the VA and SSA records does not show that the Veteran has a current diagnosis of cold weather injury of the hands, especially at any time since he filed his claim.  See McClain v. Nicholson, 21 Veteran. App 319 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  In fact, the June 2014 VA Cold Injury Residuals examination report provided highly probative evidence against the claims, specifically finding that the Veteran had not then or ever been diagnosed with any cold weather injury.  

After review of the file and examination of the Veteran, the examiner opined while the Veteran had been stationed in cold weather in Germany and Bosnia, no evidence of residual of cold injuries to feet was found by physical examination.  The examiner stated that the Veteran's complaints regarding his feet could be explained by the fact that he has edema in both legs and feet (and hands), which has caused abnormal sensation and calluses on the bottoms of his feet.  Veteran reported a general feeling of being cold, hands, feet, knees, back.  However, the examiner explained that cold injury to the feet does not cause diffuse feeling of coldness.
The examiner added that along with dependent edema, the Veteran also had has other conditions that might cause his lower extremity complaints.  For example, his medical records note lower extremity edema, diabetes mellitus, and psychogenic polydipsia (tendency to drink a lot of water).  The Veteran had also been denied service connection for diabetic peripheral neuropathy of the bilateral lower extremities, and records note peroneal distal neuropathy and sciatica.  Other significant history that could cause sensation changes in lower extremities include but are not limited to his past history of chronic alcohol use, which can cause peripheral neuropathy.  

With regard to a nexus, there is no probative medical evidence of record establishing a relationship between his non-existent claimed cold weather injuries of the hands and his active service.  Shedden, 381 F.3d at 1163.  See also 38 C.F.R. § 3.303 (a), (d).  Absent such evidence of a nexus, service connection is not in order. 

As the Veteran is a layperson, the Board finds that he is simply not competent to self-diagnose any chronic disability related to his claimed cold weather injury, because this requires medical expertise he does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  When dealing with complex medical symptoms with many plausible causes, such as is the case here, diagnoses must made by individuals with medical expertise.  Here, the Veteran has reported several symptoms that he believes are residuals of an in-service cold weather injury.  However, the Veteran lacks the medical training or expertise to make such a diagnosis, and the medical professional who reviewed the Veteran's claim concluded that the symptoms the Veteran were attributing to a cold weather injury, where more likely to have resulted from other causes. 

Given this conclusion, the Board finds that the evidence of record does not support service connection and the Veteran's claim is denied.

B.  Diabetes and Diabetic Peripheral Neuropathy

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).  
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  The presumption of service connection requires exposure to an herbicidal agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

As an initial matter, there is no possibility of presumptive service connection for herbicide exposure in this case.  In the absence of verified service the Republic of Vietnam during the Vietnam Era, there is no presumed exposure to herbicidal agents.  Here, the Veteran's active duty began in 1976, after the Vietnam Era, and there is no other indication in his service personnel records of service in the Republic of Vietnam that might show exposure to herbicidal agents.  Thus, there is no basis for presumptive service connection for herbicidal agents exposure.

As for the possibility of direct service incurrence of these disabilities, the Veteran's VA treatment records show recent diagnoses that indicate a family history of diabetes mellitus and diagnosis of borderline diabetes (see, e.g., February 2011 VA treatment record), although there do not appear to be any diagnoses showing a current disability of associated diabetic peripheral neuropathy.  Nonetheless, there is no indication in the service treatment records of complaint, treatment or diagnoses of diabetes or diabetic peripheral neuropathy during either of his periods of active duty.  Similarly, there is no allegation of treatment for or symptoms and manifestations of diabetes and diabetic peripheral neuropathy during active service.  
Moreover, there is no competent medical nexus evidence that would relate his current disabilities back to either period of active duty service.  

Diabetes mellitus and diabetic peripheral neuropathy require clinical testing, not lay observation, so he is not competent to relate such disabilities to service.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  Rather, the determination of both the diagnosis and etiology of these diseases requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.  Id.


ORDER

The claim for an initial compensable rating for post-concussive headaches associated with a TBI prior to June 19, 2013, and higher than 30 percent since June 19, 2013, is denied.

The claim for an initial rating higher than 10 percent, respectively, for radiculopathy of the right and left lower extremities, is denied.

The claims for service connection for cold injuries of right and left hands are denied.

The claims for service connection for diabetes and diabetic peripheral neuropathy are denied.

REMAND

A.  Left Ankle

Regarding the increased rating claim for a left ankle disability, the Veteran contends his service-connected status post left ankle fracture (left ankle disability) worsened, asserting pain and instability in the joint; and the Veteran's representative indicated as recently as February 2015 that Board remand was necessary for readjudication of the medical evidence, presumably for reexamination.  It appears that the last VA examination of his left ankle joint was in June 2013, in connection with his original claim for service connection.  However, another VA examination would be helpful to reassess the severity of the left ankle disability, especially if the disability has materially worsened in the last 4 years.  38 C.F.R. § 3.327; see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

B.  Acquired psychiatric disorder 

Concerning his acquired psychiatric disorder claim, a review of his SSA treatment records shows diagnoses for current disorders of PTSD, depression, and bipolar disorder.  While the October 2016 VA examination diagnosed a history of PTSD and alcohol use disorder, but did not find that the Veteran currently met the DSM-5 criteria for PTSD.  Here, it is not clear that the Veteran has PTSD currently, or whether he did have it for any distinct period since his claim was provided in July 2012.  

Thus, the Board finds a remand is necessary for a VA examination and opinion on whether the Veteran has a current acquired psychiatric disorder, including possibly PTSD, depression, and bipolar disorder, and if so whether is etiologically linked to service or to the Veteran's service-connected TBI.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

C.  Propriety of Reduction of TBI and SMC

By history, a March 2010 rating decision granted service connection for TBI residuals, and assigned an initial 100 percent rating, effective from September 4, 2008.  The 100 percent evaluation was based upon the results of an October 2009 VA examination.  In particular, the examiner found that memory, attention, concentration and executive function "are all extremely impaired.  Objective evidence on (neuropsychological) testing showed severe impairment of memory, attention, concentration, and executive function that result in severe functional impairment."  Significantly, the examiner added, "[The Veteran] does not recognize these himself."  Thus, the RO's March 2010 decision noted that it was assigning the highest rating based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified on examination.  

The June 2012 rating decision proposing the reduction, and the October 2012 rating decision effectuating the reduction, noted that such reduction was prompted by the Veteran's reevaluations at the March 2012 VA examination, particularly a finding of invalid neuropsychological testing that made it not possible to objectively evaluate the severity of his TBI.  Further, the October 2012 reduction decision considered that the VA reexamination in August 2012 also failed to provide valid objective neuropsychological testing results.  

The Veteran contends that the reduction of his TBI evaluation from 100 percent to 10 percent disabling effective January 1, 2013 was improper.  For rating reductions (in effect less than 5 years), it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  Therefore, the Board will focus only upon the propriety of the reduction-specifically, whether the competent evidence warranted a reduction in the assigned rating.  Thus, the Board finds it would be helpful to have retrospective medical opinion on whether the Veteran's TBI residuals actually improved and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

The Board notes that the SMC matter is inextricably intertwined with the TBI claim, inasmuch as eligibility to SMC for aid and attendance was discontinued when the TBI was no longer rated at 100 percent.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).


D.  Obstructive Sleep Apnea 

The Veteran is seeking service connection for obstructive sleep apnea which he believes was either caused or aggravated by his TBI. VA treatment records show a current diagnosis of sleep apnea. 

In March 2017, the Veteran's representative submitted an article from 2013 which addressed the potential link between TBI and sleep apnea.  This triggers the duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be scheduled to determine the level of severity of the Veteran's left ankle disability.  

2.  Schedule the Veteran for a psychiatric examination.  The examiner should diagnose any current psychiatric disorder, including PTSD, depression and bipolar disorder.  The examiner should then answer the following questions: 

a) For any acquired psychiatric disorder that is found, is it at least as likely as not (50 percent or greater) that such a psychiatric disorder either began during or was otherwise caused by the Veteran's active service? Why or why not? 

For such purposes, the examiner should note that the Veteran's verified periods of active duty service were in the U.S. Army from August 1976 to August 1983 and from November 2002 to September 2003.

b) Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was caused and/or aggravated by the Veteran's service-connected disabilities, including TBI residuals?  Why or why not?  

To this end if sufficient symptoms are not found to be present to support a psychiatric disorder, the examiner should indicate what psychiatric symptoms, if any, are felt to be the result of the Veteran's TBI.  

c) The examiner should determine both whether the Veteran currently meets the DSM-5 criteria for PTSD, and also whether he has met that criteria for any distinct period since July 2012.  

In so doing, the examiner should review the October 2016 VA examination report which found several criteria missing for a PTSD diagnosis and suggesting that the Veteran's PTSD had resolved somewhat with treatment, and the August 2012 VA examination finding no psychiatric disability to be present.  The examiner should also consider Social Security Administration (SSA) records suggesting PTSD, and the November 2009 VA examination showing a DSM-IV diagnosis of PTSD.

3.  A VA neuropsychological examiner should provide an opinion on whether:  (a) the Veteran's TBI residuals actually improved between March 2010 and August 2012 and (b) if so, whether such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In particular, the opinion should comment on whether his level of cognitive functioning actually improved from March 2010 to August 2012.

4.  Schedule the Veteran for a VA examination to assess the etiology of his obstructive sleep apnea.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was either caused or aggravated by his service connected traumatic brain injury (TBI). Why or why not?  In providing this opinion, the examiner should discuss the relevance, if any, of the 2013 article that was submitted by the Veteran's representative discussing the possibility of a link between sleep apnea and TBI (the document was received in March 2017).

5.  Then readjudicate the remaining claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


